Case 1:12-cv-21111-JB Document 83 Entered on FLSD Docket 01/15/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 12-21111-CIV-BECERRA

                                       [CONSENT CASE]

 MARTIN OMAR GARCIA,                   )
 LORENZO AMADO SALINAS,                )
 EUSEBLO CASANAS CORDOVA,              )
 JATNIEL CASANAS CORENT, and all       )
 others similarly situated under 29 U.S.C.
                                       )
 216(B),                               )
                                       )
             Plaintiffs,               )
       vs.                             )
                                       )
 ACOSTA TRACTORS INC.,                 )
 FELIX F. ACOSTA,                      )
  FRANK P. ACOSTA,                     )
                                       )
             Defendants.               )
 _____________________________________ )

      NOTICE OF HEARING BEFORE THE HONORABLE MAGISTRATE JUDGE
                         JACQUELINE BECERRA

        PLEASE TAKE NOTICE that the undersigned attorney for the Plaintiffs will call to be

 heard on the Court’s discovery calendar before the HONORABLE MAGISTRATE JUDGE

 JACQUELINE BECERRA, at the 8th Floor of the James Lawrence King Federal Justice

 Building, 99 Northeast Fourth Street, Miami, FL 33132, on January 25, 2019, at 10:30 a.m.

        Plaintiffs are requesting entry of an Order compelling Defendants to better respond, and

 provide all responsive documents, where applicable, to Plaintiffs' Interrogatories and Request for

 Production, dated 12/7/18, within five (5) days from the Court’s Order and entry of an Order

 awarding Plaintiffs’ counsel’s fees associated with the instant Motion and all related work.

 Specifically, Plaintiffs move to compel the following:
Case 1:12-cv-21111-JB Document 83 Entered on FLSD Docket 01/15/2019 Page 2 of 2




 Interrogatories:

 #1, 2, 3, 4, and 5.

 Request for Production

 #1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, 29, 30, 31, 32, 33, 34, 35,
 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, and 49.

                                     CERTIFICATE OF CONFERRAL

         The undersigned conferred with Defense Counsel via email which was responded to by

 Defense counsel. In further conferral, on January 14, 2019, the Parties had a teleconference to

 review and discuss said email communications. The instant Notice reflects the discovery disputes

 that the Parties were unable to resolve.

                                                          Respectfully submitted,

                                                          J. H. ZIDELL, P.A.
                                                          ATTORNEYS FOR PLAINTIFF
                                                          300-71ST STREET, SUITE 605
                                                          MIAMI BEACH, FLORIDA 33141
                                                          305-865-6766
                                                          305-865-7167

                                                          By:_s/ Rivkah F. Jaff, Esq. ___
                                                             Rivkah F. Jaff, Esquire
                                                             Florida Bar No.: 107511

                                    CERTIFICATE OF SERVICE

  I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                WAS PROVIDED VIA CM/ECF ON 1/15/19 TO:

                                 HOLLY LYNN GRIFFIN, ESQ.
                            GUNSTER, YOAKLEY , STEWART, P.A.
                             777 S. FLAGLER DR., SUITE 500 EAST
                                 WEST PALM BEACH, FL 33401
                                       PH: 561-650-0697
                             EMAIL: HGRIFFIN@GUNSTER.COM

                           BY:__/s/____Rivkah F. Jaff_______________
                                    RIVKAH F. JAFF, ESQ.
